DETAILED ACTION 
Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.	
A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective. In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984). A change or departure from the original specification or claims represents an “error” in the original patent under 35 U.S.C. 251.
	
	The problem is that the identified “error” does not actually acknowledge an error in the original patent.  The error was that the lower portion was claimed in error, and the applicant had the right to claim just the upper cup design. 
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite because the drawing disclosure is indefinite.  The claim is limited to just the upper cup in the replacement drawings, whereas the complete tee was claimed in the original patent.  The problem is that no boundary is shown where the lower portion has been cut off.  In order to comply with the written description requirement, changes to the scope should be made along preexisting lines of demarcation.  See In re Owens 710 F. 3d 1362 (Fed. Cir. 2013).  Two transition lines appear in the original drawings and either one of them can be employed to create a break in the design and create a new scope. At present, it is unclear whether one of the 

    PNG
    media_image1.png
    250
    396
    media_image1.png
    Greyscale

In order to overcome the rejection, a boundary line must be added to the disclosure and it must align with one of the already existing lines.  Boundary lines have a dot-dash-dot format.
Drawings 
The amendments do not comply with 37 CFR. 1.173 because the replacement drawings have not been labeled.  The word “Amended” must appear next to or below the figure legend of every drawing that has been amended.
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
Specification
The clean copy of the amended specification is improper.  The replacement specification must begin with the specification in its original state and changes must be indicated by markings. 
 (1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined.
Conclusion
	The claim is rejected under 35 U.S.C. § 112, (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh